Citation Nr: 1118614	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  07-28 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for vision problems, to include as due to ionizing radiation exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1941 to June 1947 and from September 1950 to December 1951.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for glaucoma, claimed as radiation induced vision problems.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900I (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The Veteran was exposed to ionizing radiation as a participant of Operation Greenhouse while serving aboard the U.S.S. Cabildo in 1951.

3.  The competent and credible evidence does not establish that the Veteran has a radiogenic disease; it also does not show that his vision problems, to include primary open angle glaucoma, central retinal vein occlusion, dry eyes, and seborrheic blepharitis with posterior chamber intraocular lens, manifested during service or are otherwise related to service, to include as a result of exposure to ionizing radiation.  


CONCLUSION OF LAW

Vision problems, to include primary open angle glaucoma, central retinal vein occlusion, dry eyes, and seborrheic blepharitis with posterior chamber intraocular lens, were not incurred in or aggravated by active military service, nor are they due to exposure to ionizing radiation.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1133, 1137, 5103, 5103A, 5107(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, or any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

In this case, the Board finds that the VCAA notice requirements have been satisfied by the August 2005 letter.  In the August 2005 letter, VA informed the Veteran that in order to substantiate a claim for service connection the evidence needed to show a current disability, a disease or injury in service, and evidence of a nexus between the post-service disability and the disease or injury in service, which was usually shown by medical records or medical opinions.  

In addition to the foregoing analysis, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the Veteran in proceeding with the present decision.  Since the claim is being denied, any such effective date questions are moot.  The Veteran has had ample opportunities to meaningfully participate in the adjudicative claims process.  Any error or deficiency in this regard is harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has obtained the Veteran's service treatment records, private treatment records dated July 1999 to August 2005, and VA outpatient treatment records from September 2008 to December 2010.  The Veteran was also provided a VA examination in connection with his service connection claim.  The examiner reviewed the Veteran's medical history, recorded pertinent examination findings, and provided a conclusion with supportive rationale.  The Board finds that the VA examination report is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  For these reasons, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

II.  Decision  

The Veteran claims that he incurred vision problems as a result of exposure to ionizing radiation during his active military service.  Specifically, he claims that while on board ship in service approximately 26 miles from detonation of a nuclear bomb at a nuclear testing site during Operation Greenhouse, he was exposed to ionizing radiation.  He asserts that the in-service exposure to ionizing radiation caused his current vision problems.  See the September 2005 Radiation Risk Activity Information Sheet.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

Service connection for a disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Davis v. Brown, 10 Vet. App. 209 (1997); Rucker v. Brown, 10 Vet. App. 67 (1997).  There are certain types of cancer that are presumptively service connected specific to "radiation-exposed Veterans."  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

A "radiation-exposed Veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a Veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war in Japan that resulted in an opportunity for exposure to ionizing radiation comparable to that of Veterans who were in the occupation forces of Hiroshima or Nagasaki during the period August 6, 1945, to July 1, 1946; or certain service on the grounds of gaseous diffusion plants located in Paducah, Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in certain circumstances, service on Amchitka Island, Alaska.  See 38 C.F.R. § 3.309(d)(ii).

In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  When dose estimates provided are reported as a range of doses to which a Veteran may have been exposed, exposure at the highest level of the dose range reported will be presumed.  38 C.F.R. § 3.311(a)(2).  When it has been determined that a Veteran has been exposed to ionizing radiation in service, and he subsequently develops a potentially radiogenic disease, the claim will be referred to the VA Under Secretary for Benefits for further consideration.  The Under Secretary for Benefits is to consider the claim with reference to specified factors and may request an advisory medical opinion from the Under Secretary for Health; if, after this consideration, the Under Secretary for Benefits determines that there is no reasonable possibility that the Veteran's disease resulted from radiation exposure in service, the Under Secretary for Benefits shall so inform the RO in writing, setting forth the rationale for this conclusion.  38 C.F.R. § 3.311.  The list of radiogenic diseases found under 38 C.F.R. § 3.311(b)(2).  

The Veteran's service treatment records confirm that he participated in Operation Greenhouse with record of radiological exposure for ten days in April and May of 1951.  Therefore, exposure to ionizing radiation is conceded.  The Board points out, however, that although the Veteran meets the criteria for a radiation-exposed Veteran, his vision problems, to include primary open angle glaucoma, central retinal vein occlusion, dry eyes, and seborrheic blepharitis with posterior chamber intraocular lens, are not among the diseases listed under either 38 U.S.C.A. § 1112(c)(2) or 38 C.F.R. § 3.309(d)(2) recognized by VA as result of such exposure.  Accordingly, service connection for these disabilities may not be presumed under 38 U.S.C.A. § 1112(c) or 38 C.F.R. § 3.309(d)(2).  

Additionally, the Veteran's vision problems, to include primary open angle glaucoma, central retinal vein occlusion, dry eyes, and seborrheic blepharitis with posterior chamber intraocular lens, are not radiogenic diseases under 38 C.F.R. § 3.311(b)(2).  However, the list of radiogenic diseases is not exclusive.  The Veteran may provide competent scientific or medical evidence that the disease claimed to be the result of radiation exposure is, in fact, a radiogenic disease.  38 C.F.R. § 3.311(b)(4).  In this case, the Veteran has not provided any such evidence that any of the claimed eye disabilities are radiogenic diseases.  Consequently, the Veteran is not entitled to service connection under 38 C.F.R. § 3.311.  

The Board will therefore turn to the question of whether direct service connection for his vision problems may be established.  Review of the Veteran's service treatment records reflects no complaints, treatment, or diagnosis of an eye disorder.  Upon separation from his first period of service, a report of physical examination dated April 1947 shows that the Veteran's eyes were normal with 20/20 distant vision in both eyes.  Similarly, the Veteran demonstrated 20/20 vision and normal eyes at a September 1950 recall to active duty examination and December 1951 release to inactive duty examination.  See the September 1950 and December 1951 report of medical examinations.  

After discharge from service, post service treatment records reflect complaints and treatment for various eye disorders.  Beginning in July 1999, private treatment records note that the Veteran's vision has progressively changed especially in the right eye.  Visual acuity testing revealed 20/200 vision in the right eye and 20/25 vision in the left eye.  He was assessed with central retinal vein occlusion of the right eye, questionably ischemic due to borderline visual acuity; increased intraocular pressure of the left eye; cataract, mild bilaterally; and hypertension.  He was referred for vascular workup with a private physician and was informed of the risk of secondary glaucoma, which can occur with central retinal vein occlusion of the Veteran's nature.  In August 2009, the Veteran returned for follow-up treatment.  According to the August 1999 private treatment entry, the Veteran demonstrated significant central retinal vein occlusion changes in the right eye.  He was diagnosed with central retinal vein occlusion in the right eye, nuclear sclerotic cataracts bilaterally, posterior vitreous detachment in the left eye, and an elevated sedimentation (SED) rate.  In a June 2005 private medical statement, P.B., M.D. reported the presence of glaucoma and central retinal vein occlusion in the right eye beginning in 1999, and mild cataracts in both eyes.  VA outpatient treatment records reflect diagnoses and treatment for primary open angle glaucoma, central retinal vein occlusion, dry eyes, and seborrheic blepharitis with posterior chamber intraocular lens.  

At the outset, the Board notes that the service treatment records do not show that the Veteran had any type of eye disorder during his military service.  The service treatment records show essentially normal vision and do not show any report by the Veteran of vision problems in service.  Based upon the evidence in the claims file, the first time the Veteran's vision problems are shown is in July 1999, which is many years following the Veteran's discharge from service.  Thus, the evidence weighs against the claim in this regard.  

Regarding the Veteran's continuity of symptomatology complaints, the Board acknowledges that the Veteran has contended, in essence, that his eye disorder has existed since his military service.  The Veteran is competent to state that he had vision problems in service and that he was exposed to radiation in service.  Additionally, the Board, is of course, aware of the provisions of 38 C.F.R. § 3.303(b), relating to chronicity and continuity of symptomatology.

However, the preponderance of the evidence weighs against the Veteran's claim in this regard and his statements as to vision problems in service are not found to be probative or credible.  Again, the record establishes that there is no objective medical evidence of record of a permanent disability caused by an in-service episode or event during service or immediately thereafter.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observations is competent).  The Veteran's service treatment records, which show normal vision and are devoid of any complaints of vision problems, as well as the absence of post service treatment reports until many years after service, substantiate this.  Moreover, the postservice private treatment records do not show that the Veteran reported any vision problems dating back to the time of service.  The absence of evidence in support of an alleged fact clearly is an evidentiary circumstance that weighs against the existence of the alleged fact.  Forshey v. Principi, 284 F.3d 1335, 1363 (Fed. Cir. 2002) (negative evidence to mean that "which tends to disprove the existence of an alleged fact").  Moreover, "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service."  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In October 2005, the Veteran underwent a VA examination for his eye disorder.  During the examination, the Veteran reported that his vision was not the same after serving in Operation Greenhouse during his active military service.  He acknowledged that he first required glasses in 1970 and was unsure when he lost central vision, maybe in the early 1980's.  After diagnostic and clinical testing, the Veteran was diagnosed with primary open angle glaucoma in both eyes, a history of central retinal vein occlusion, reduced acuity due to central scotoma, and reduced field of vision in both eyes due to pan-retinal photocoagulation treatment of the central retinal vein occlusion (CRVO).  Upon review of the claims file and conceding that the Veteran was exposed to radiation in service, the VA examiner opined that the Veteran's glaucoma and central retinal vein occlusion are not caused by his in-service radiation exposure based upon scientific literature.  

There is no contrary medical opinion or medical evidence in the record, and neither the Veteran nor his representative has identified or alluded to such medical evidence or opinion.  The VA examination report clearly states that the Veteran's claims file was available and reviewed.  The VA examiner reviewed the Veteran's subjective history, clinical findings, and rendered an opinion with supportive rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the Board considers the October 2005 VA opinion adequate, and service connection for vision problems must be denied.  

The Board notes that the Veteran has also attempted to establish entitlement to service connection for his vision problems through medical literature that discusses radiation retinopathy occurring after ionizing radiation treatment.  See the June 2006 internet articles.  The Board acknowledges that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, the Court has held that medical evidence that is too speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The Board finds that the evidence submitted by the Veteran following the review of the record by the VA physician is too general so as to support his claim in that it does not establish a link between exposure to ionizing radiation and his vision problems.  Therefore, the absence of these studies from the file at the time of the review does not in any way call into question the probative value of that VA opinion, nor do these studies weigh against that opinion.  

The Veteran himself believes that his current vision problems are causally related to active service.  However, he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical causation.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances involving only observable factors, the question of causation here involves complex issues that the Veteran is not competent to address.  

Absent competent and credible evidence that the claimed vision problems are etiologically related to radiation exposure in service or that the currently diagnosed eye conditions were first manifested during service, the Board finds that a preponderance of the evidence is against awarding service connection pursuant to 38 C.F.R. § 3.303(a) or (b).  Additionally, as previously discussed, the record is silent for any competent evidence linking his vision problems, to include primary open angle glaucoma, central retinal vein occlusion, dry eyes, and seborrheic blepharitis with posterior chamber intraocular lens to an incident of service, including exposure to ionizing radiation.  The Board is sympathetic to the Veteran's claim.  However, a preponderance of the evidence is against this claim.  Consequently, the benefit-of-the-doubt rule does not apply, and it must be denied.  38 U.S.C.A. § 5107(b) (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to service connection for vision problems, to include as due to ionizing radiation exposure is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


